Title: To John Adams from Nathaniel A. Haven, 27 August 1821
From: Haven, Nathaniel A.
To: Adams, John


				
					Sir
					Portsmouth N.H. August 27. 1821.
				
				A belief that nothing is uninteresting to you that is connected with the history or character of our country, has given me confidence to address you, upon a subject in which both are concerned. Although the fact, to which I wish to call your attention, was not within your personal knowledge, you may probably recollect some explanation that may have been given of it, at the time it occurred. At least, your acquaintance with the members of the Convention that framed the constitution will enable you to decide whether a just inference has been drawn from their conduct.In the London Quarterly Review, published in October 1820. (No 46. page 551.) in the article entitled “New Churches,” the following occurs in a note, and is designed to support the insinuation, that the government of these states “profess a liberal indifference whether there be any religion in the country, or none.“When the American Convention were framing their constitution, Dr. Franklin asked them how it happened that while groping, as it were, in the dark to find political truth, they had not once thought of applying to the Father of lights to illuminate their understandings?—I have lived, Sir, (said he) a long time; and the longer I live, the more convincing proofs I see of this truth, that God governs in the affairs of men. And if a sparrow cannot fall to the ground without his notice, is it probable that an empire can rise without his aid? We have been assured, Sir, in the sacred writings, that “except the Lord build the house, they labour in vain that build it.” I firmly believe this; and I also believe, that without his concurring aid, we shall succeed in this political building, no better than the builders of Babel. We shall be divided by our little, partial, local interests; our projects will be confounded, and we ourselves shall become a reproach and a bye-word to future ages”—He then moved, that prayers should be performed in that assembly every morning before they proceeded to business. “The Convention, except three or four persons, thought prayers unnecessary!!” These words, and these notes of admiration were written by Franklin himself.” Thus far the note in the Quarterly Review.Upon turning to Franklin’s works (Duane’s edition) Vol. 1. page 474. I find the same story related in nearly the same words; and the remark that the convention thought prayers unnecessary, together with the accompanying notes of admiration, ascribed to Franklin himself.The same fact was, several years ago, referred to in Aikins Annual Review: but I cannot now find the particular passage.The fact, if correctly stated, is curious in itself; but it becomes of more importance, when it is made the ground of a general censure of the religious feelings of our country.Were the members of the convention, like the Legislature of Virginia, afraid of giving a preference to some religious sect? Were there any personal considerations mingled with the decision? Or were they really indifferent, as the English Reviewer suggests, “whether there be any religion in the country, or none”?I pray you to pardon the presumption, which has led me to address you. I should hardly have intruded upon your retirement, if I had not recently been assured by your townsman and neighbour, Mr. Daniel Greenleaf, that you would willingly communicate any facts within your knowledge, which might in any manner illustrate the history of our country.I have the honor to be / with great respect / Your obedient Servant
				
					Nathl. A. Haven Jr.
				
				
			